DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to Claim 2, the applicant claimed “…a difference of temperature of the first heat medium at the inlet and the outlet becoming…”  it is unclear whether the inlet and outlet mean the inlet and outlet of a first heat exchanger (Specification, Paragraph 15) or other elements.  Therefore, Claim 2 is rejected.

Claims 3 is rejected because the claim ultimately depends from rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US2016/0107508 A1).

Regarding to Claim 1, Johnston teaches a heat management system for an electric vehicle, comprising:
an oil cooler configured to cool oil by first heat medium (Fig. 5, Part 521), the oil being used to cool a traction motor (Fig. 5, Part 513, Paragraph 47 teaches Part 513 comprises at least one motor);
an oil pump configured to circulate the oil between the oil cooler and the traction motor (Fig. 5, Part 517);
a converter cooler configured to cool a power converter configured to supply electric power to the traction motor by the first heat medium (Fig. 5, Part 515, Paragraph 48 teaches Part 515 is connected with a cooling loop Part 507, and since the coolant would pass through Part 515, it would be known there must be a cooler coupled to Part 515);
a first heat exchanger configured to exchange heat between the first heat medium and outside air (Fig. 5, Part 557, it would be known when a medium enter a heat exchanger, at least a portion of the medium would exchange heat with outside air under the broadest reasonable interpretation);
a second heat exchanger configured to exchange heat between second heat medium for an air conditioner of a cabin and the first heat medium (Fig. 5, Part 559, Paragraph 56);
a first channel in which the first heat medium flows, the first channel extending through the oil cooler and the converter cooler and connected to an inlet and an outlet of the first heat exchanger (Fig. 7, considering the cooling loop Part 507 is the first channel under the broadest reasonable interpretation);
a second channel in which the first heat medium flows, the second channel extending through the second heat exchanger and connected to the inlet and the outlet of the first heat exchanger (Fig. 6, considering the cooling loop Part 503 is the second channel under the broadest reasonable interpretation); 
a channel valve configured to select a first valve position and a second valve position (Fig. 5, the combination of Part 563 and Part 561 is a channel valve unit), wherein at the first valve position, the channel valve allows a flow of the first heat medium from the first channel to the first heat exchanger and cuts off the flow of the first heat medium from the second channel to the first heat exchanger (Fig. 7, Paragraph 60, since Part 503 would operate independently, it can be considering Part 503 is cut off under the broadest reasonable interpretation), and at the second valve position, the channel valve allows the flow of the first heat medium from the second channel to the first heat exchanger and cuts off the flow of the first heat medium from the first channel to the first heat exchanger (Fig. 6, Paragraph 59, since Part 507 would operate independently, it can be considering Part 507 is cut off under the broadest reasonable interpretation);
a bypass channel configured to allow the first heat medium to bypass the first heat exchanger and circulate between the oil cooler and the converter cooler when the second valve position is selected (Fig. 6, it would be known there is a bypass passage inside Part 563, Paragraph 59); and
a controller configured to control the channel valve and the oil pump (Paragraph 9, it would be known there is a controller to control the whole system),
wherein
the controller is configured to control the channel valve such that the channel valve selects the first valve position and activate the oil pump in response to a temperature of the first heat medium in the first channel becoming higher than a predetermined upper limit temperature (Fig. 7, Paragraph 60.  During the operation of Fig. 7, Part 517 can be considered as activating under the broadest reasonable interpretation.  In addition, based on the teachings of Paragraph 60, the operation of Fig. 7 would be executed at least under a circumstance when an element needs to be cooled (Part 509 in this circumstance), so it can be considered at least the element is higher than a predetermined upper limit temperature under the broadest reasonable interpretation).

Regarding to Claim 2, based on the examiner’s best understanding, Johnston teaches the heat management system, wherein the controller is configured to:
execute a heat pump mode in which the channel valve selects the second valve position, the first heat exchanger transfers heat from the outside air to the first heat medium, and the second heat exchanger transfers heat from the first heat medium to the second heat medium (Fig. 6, Paragraph 59); and
switch the channel valve from the second valve position to the first valve position and activate the oil pump in response to a difference of temperatures of the first heat medium at the inlet and the outlet becoming smaller than a predetermined temperature difference threshold while executing the heat pump mode (Fig. 7, Paragraph 60, considering Part 509).

Regarding to Claim 3, based on the examiner’s best understanding, Johnston teaches the heat management system, wherein the controller is configured to: inactivate the oil pump in response to a temperature of the oil becoming lower than a first lower limit temperature while not executing the heat pump mode (Fig. 5, Paragraphs 45-58, since Part 507 operated independently form the rest of the system, Part 517 can be considered as being deactivated to the rest of the system under the broadest reasonable interpretation); and
inactivate the oil pump in response to the temperature of the oil becoming lower than a second lower limit temperature while executing the heat pump mode, the second lower limit temperature being lower than the first lower limit temperature (The examiner considered the applicant fails to point out relations of each temperature limits (Claims 1, 2 and 3).  Fig. 6, Paragraph 59 would operate in a circumstance that need to be heated (Part 509 in this circumstance), so it would be obvious at least the temperature of the element is lower than the circumstance in Fig. 5.  In addition, since Part 507 operated independently form the rest of the system, Part 517 can be considered as being deactivated to the rest of the system under the broadest reasonable interpretation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakehashi (US2016/0153343 A1) teaches a heat management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747